Evans, Judge,
concurring specially. I reluctantly concur in the judgment affirming the trial court. In my opinion the evidence militated strongly towards a finding that claimant’s heart seizure was attributable to an injury, arising out of, in the course of, and because of his employment, and was, therefore, compensable. This is what was decided by the deputy director. However, it must be conceded that there was some evidence to the contrary, and the Workmen’s Compensation Board, as arbiter of the facts, had the right to believe that evidence, and to reverse its deputy director, which it did.
The superior court affirms the full board’s finding, and I concur in the majority opinion, which affirms the superior court.